DETAILED ACTION
Drawings
The replacement drawings were received on 6/23/22.  These drawings are objected to.
Figures 1, 4-7, 11, and 18 remain objected to because these figures are titled improperly because the titles of each figure should be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).
	Figures 15 remains objected to because the reference characters are not at least 1/8 inch in height.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13: line 1, replace “of which a body extends in a longitudinal direction, comprising:” with ---having a body which extends in a longitudinal direction, the body comprising:---.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13: this claim was amended to recite “wherein the desiccant absorbs moisture in an air surrounding the hair care apparatus when a temperature of the desiccant is equal to or above a predetermined value, and the desiccant discharges the moisture, which was previously absorbed from the air, to the air when the temperature of the desiccant is below the predetermined value”; however, this directly conflicts with applicant’s disclosure and how a desiccant works. Applicant’s disclosure on Page 11 states “when the user finishes using the curl iron and turns off the power switches, the temperature of the desiccant particles drops and the desiccant starts absorbing moisture in the air…the desiccant efficiently generates moisture when its temperature exceeds 150oC”. So while applicant has support for the desiccant to absorb moisture in the air when the apparatus is turned off or operating below a predetermined temperature and to discharge moisture when the temperature is above this predetermined temperature, the disclosure does not provide support for the opposite relationship as applicant attempts to now claim. This is a new matter rejection. 
Claim 26: this claim recites “at least one of the distal end and the proximal end protrudes from the desiccant holding container in the longitudinal direction by 8% or more of a length of the desiccant holding container”; however, applicant’s original disclosure does not specify the heater having a length 8% longer in the distal or proximal end as is being claimed. While applicant has support for the heater to be longer, there is no support for it to be exactly or greater than 8% specifically. This is a new matter rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13: line 9 recites “a reproducible desiccant”; however, it is unclear what the term “reproducible” is supposed to mean in this context. Clarification or correction is requested.
Claim 16: recites “container is made of a punching metal”; however, it is unclear what metals constitutes “a punching metal” making the metes and bounds of the claims unclear. Clarification or correction is requested.  
Claim 24: this claim recites “wherein the desiccant holding container and the heater are also arranged in the second pinching member”; however, the claims only require one desiccant holding container and one heater and the one container and the one heater cannot feasibly be located in both of the pinching members, this language is confusing and does not make sense. For examination purposes, the claim will be treated as reciting, “wherein an additional desiccant holding container and an additional heater are arranged in the second pinching member”. Clarification or correction is requested.  
Claim 26: recites in the last line “no fun to blow the air inside”; however it is unclear what “no fun” is supposed to mean. Clarification or correction is requested. 
Claim 27: recites “the desiccant absorbs 20% by weight of the moisture”; however, this is directly dependent on the amount of moisture in the air, so this is confusing. Furthermore, “150 degrees” does not clearly refer back to the temperatures discussed in claim 13, which is confusing and additionally, this temperature has no units (oF or oC). Clarification or correction is requested.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 18-24, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 20160166037).
Claims 13 and 22: Teramoto discloses a hair care apparatus (8, Fig 5) with a body extending in a longitudinal direction, the body comprising: a first pinching member (16, Fig 1) and a second pinching member (18, Fig 1) arranged in a longitudinal direction for pinching and processing hair (see Figs 1-5); wherein the first pinching member has a housing (16) with an interior hollow extending in the longitudinal direction (see Fig 5); a pair of desiccant holding containers (12b) arranged in the housing and in the longitudinal direction; a heater (14) [0035] arranged in the longitudinal direction and near the desiccant holding container (12b); a regenerable [0011] desiccant [0012-0015] held in the desiccant holding containers and as best understood “regenerable” is what is meant by “reproducible”. The desiccant can be zeolite or silica [0012-0014] and when the desiccant is heated to at least 150oC [0035] the moisture in the desiccant is blown out from the desiccant holding container and the hollow housing of the first pinching member [0035] and the desiccant then absorbs moisture from the air when the temperature reduces [0035]. It is noted that while applicant’s claim 13 recites the opposite relationship, this is contrary to applicant’s own disclosure and to how desiccants are known to work (see above 112 rejection of claim 13); furthermore, applicant’s desiccant is zeolite [0016] or silica [0017], which is exactly what Teramoto discloses [0012-0014] so they are interpreted to possess the same physical properties thereby meeting the claim. The heater is arranged between the inside of the housing along the central longitudinal axis and the outside of the pair of desiccant holding containers (see Fig 5) in a lateral direction, perpendicular to the longitudinal direction. The length of the heater in the longitudinal direction is less than the length of the pair of desiccant holding containers (12b) in the longitudinal direction; and wherein the desiccant is granular [0033-0034]. 
Teramoto discloses the invention essentially as claimed except for the heater having a length greater than the length of the desiccant holding containers. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Teramoto by providing the heater with a length greater than the length of the desiccant holding containers, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). It is also noted that applicant’s disclosure does not indicate that the heater being longer than the desiccant holding containers is for any particular reason or solves any particular problem, so alternatively or additionally, it would have been an obvious matter of design choice to make the proposed modification, since the applicant has not disclosed that this length difference solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the relative lengths taught by Teramoto.	
Claim 14: modified Teramoto discloses the invention of claim 13 and Teramoto further discloses each of the desiccant holding containers (12b) being rectangular parallelepipeds (see Fig 5). 
Claim 18: modified Teramoto discloses the invention of claim 13 and Teramoto further discloses the desiccant can comprise zeolite [0012]. 
Claim 19: modified Teramoto discloses the invention of claim 13 and Teramoto further discloses the desiccant can comprise alumina and silica [0013]. 
Claim 20: modified Teramoto discloses the invention of claim 13 and Teramoto further discloses the desiccant can comprise silica gel [0014]. 
Claim 21: modified Teramoto discloses the invention of claim 13 and Teramoto further discloses the desiccant can be clay based [0015]. 
Claim 23: modified Teramoto discloses the invention of claim 13 and Teramoto further discloses the hair care apparatus can be a curling iron. 
Claim 24: modified Teramoto discloses the invention of claim 13 and the device can be used to straighten hair if a user decided to simply pass the device along the hair without wrapping the hair around the device. Modified Teramoto discloses the invention essentially as claimed except for duplicating the desiccant holding container and the heater so that an additional heater and desiccant holding container are in the second pinching member. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Teramoto by duplicating the desiccant container and heater and providing them in the second pinching member since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). Furthermore, this modification/duplication would result in more even heating and styling of the hair, a known desirable quality of hair stylers. 
Claims 15-16 and 25-27, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 20160166037) in view of Harris (US 2646053).
Claims 15-16 and 25: modified Teramoto discloses the invention of claim 13 and Teramoto further discloses the housing having a plurality of air vent openings (32) on its outer surface so that air can enter and exit through these openings and the desiccant being composed of particles that cannot pass out of the device so they must be sized such that they cannot pass out of the desiccant holding container. 
Modified Teramoto discloses the invention essentially as claimed except for the desiccant holding container having a plurality of holes on its exterior and being made of a stainless steel metal. Harris, however, teaches providing hair styling devices (see Fig 1) with a desiccant holding container (see Fig 4) made of screen wire (Col 2, 24-31), which is a type of metal and so is interpreted to constitute “punching metal” as best understood and this screen prevents the desiccant from escaping while allowing air to pass through the screen holes. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Teramoto by providing the desiccant holding container out of screen wire/metal in view of Harris since Harris teaches this to be a known way to hold desiccant in position within hair styling devices. 
Modified Teramoto discloses the invention essentially as claimed except for the metal screen being made of stainless steel, specifically. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the screen wire of modified Teramoto to be made of stainless steel, specifically as opposed to other metal, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill and since stainless steel is a well-known metal used in hair styling devices. See MPEP 2144.07. 
Claim 26: Modified Teramoto discloses the invention of claim 25 and Teramoto further discloses, the heater extending in the longitudinal direction and facing the pair of desiccant holding containers in parallel and having a distal end and a proximal end in the longitudinal direction (see Fig 5). The proposed modification in reference to claim 13 is to provide the heater with a length greater than the desiccant holding containers so modified Teramoto discloses the invention essentially as claimed except for this length difference being 8% or more of a length difference.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Teramoto by providing the heater with a length at least 8% greater than the length of the desiccant holding containers, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). It is also noted that applicant’s disclosure does not indicate that the heater being 8% longer than the desiccant holding containers is for any particular reason or solves any particular problem, so alternatively or additionally, it would have been an obvious matter of design choice to make the proposed modification, since the applicant has not disclosed that this length difference solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the relative lengths taught by modified Teramoto.	
 Claim 27: modified Teramoto discloses the invention of claim 25 and Teramoto discloses the desiccant can be zeolite, silica, silica gel, or alumina [0012-0015] and applicant’s desiccant is these exact same materials [0016-0019], so since these desiccants are the same materials disclosed by applicant, they are interpreted to possess the same physical properties thereby meeting the claim limitation that the desiccant absorbs 20% by weight of moisture in 24 hours and Teramoto discloses the desiccant to switch at temperatures greater than or less than 150oC [0035].
Claims 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 20160166037) in view of Mackinder (US 20050205106). 
Claim 17: modified Teramoto discloses the invention of claim 13 and Teramoto discloses that silica gel [0014] can be the desiccant used in the device; modified discloses the invention essentially as claimed except for particle size of the desiccant being 1.4-2.5 mm. 
Mackinder, however, discloses a hair curling device that includes a silica gel desiccant [0036] having a particle size of 0.5-5mm [0036], which fully encompasses applicant’s claimed range. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Teramoto by providing the silica gel desiccant with a particle size of 0.5-5mm in view of Mackinder, since Mackinder teaches this to be a known particle size used in hair curling devices carrying a silica gel desiccant. 
Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are all drawn to the newly presented claim limitations, which have been addressed in the above rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772